                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

SHERRAIN WOOTEN,

               Plaintiff,

v.                                                   Case No. 8:18-cv-38-T-AEP

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

               Defendant.
                                           /

                                           ORDER

       Plaintiff seeks judicial review of the denial of her claim for a period of disability ,

disability insurance benefits (“DIB”), and Supplemental Security Income (“SSI”). As the

Administrative Law Judge’s (“ALJ”) decision was based on substantial evidence and employed

proper legal standards, the Commissioner’s decision is affirmed.

                                               I.
       A.      Procedural Background

       Plaintiff filed an application for a period of disability, DIB, and SSI (Tr. 229). The

Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr. 80-139).

Plaintiff then requested an administrative hearing (Tr. 164). Per Plaintiff’s request, the ALJ

held a hearing at which Plaintiff appeared and testified (Tr. 40-78). Following the hearing, the

ALJ issued an unfavorable decision finding Plaintiff not disabled and accordingly denied

Plaintiff’s claims for benefits (Tr. 16-29). Subsequently, Plaintiff requested review from the

Appeals Council, which the Appeals Council denied (Tr. 2). Plaintiff then timely filed a

complaint with this Court (Doc. 1). The case is now ripe for review under 42 U.S.C. §§ 405(g),

1383(c)(3).
       B.      Factual Background and the ALJ’s Decision

       Plaintiff, who was born in 1986, claimed disability beginning July 1, 2013 (Tr. 229).

Plaintiff obtained a high school education (Tr. 47). Plaintiff’s past relevant work experience

included work as a Sales Clerk and Receptionist (Tr. 27). Plaintiff alleged disability due to

aortic valve disorder, ac diastolic heart failure, congestive heart failure, mood disorder, type 1

diabetes, and anxiety (Tr. 260).

       In rendering the administrative decision, the ALJ concluded that Plaintiff met the

insured status requirements through December 31, 2017 and had not engaged in substantial

gainful activity since July 1, 2013, the alleged onset date (Tr. 18). After conducting a hearing

and reviewing the evidence of record, the ALJ determined Plaintiff had the following severe

impairments: congestive heart failure, diabetes mellitus, hypertension, obesity, affective

disorder, anxiety disorder, and substance abuse disorder (id.). Notwithstanding the noted

impairments, the ALJ determined Plaintiff did not have an impairment or combination of

impairments that met or medically equaled one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1 (Tr. 19). The ALJ then concluded that Plaintiff retained a residual

functional capacity (“RFC”) to perform sedentary work, except postural activity is limited to

occasional, but there shall never be climbing of ladders, ropes, scaffolds and never crawling;

reaching overhead bilaterally shall not be more than occasional; there cannot be more than

occasional exposure to humidity and atmospheric irritants such as dusts, odors, fumes and

gasses; there can be no exposure to hazards such as unprotected heights, moving machinery, or

operating a motor vehicle; work shall be unskilled, simple, routine, repetitive tasks, and simple

work related decision-making; work shall not be at a production pace defined as on an assembly

line or where the claimant is paid by the number of products manufactured or produced; there

cannot be more than occasional changes in the general nature of the work setting or tasks to be



                                                2
performed; and there cannot be more than occasional interaction with co-workers, supervisors

and the general public (Tr. 22). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s

subjective complaints and determined that, although the evidence established the presence of

underlying impairments that reasonably could be expected to produce the symptoms alleged,

Plaintiff’s statements as to the intensity, persistence, and limiting effects of her symptoms were

not entirely consistent with the medical evidence and other evidence (Tr. 23).

       Considering Plaintiff’s noted impairments and the assessment of a vocational expert

(“VE”), however, the ALJ determined Plaintiff could not perform her past relevant work (Tr.

27). Given Plaintiff’s background and RFC, the VE testified that Plaintiff could perform other

jobs existing in significant numbers in the national economy, such as a Final Assembler,

Document Preparer, and Surveillance Systems Monitor (Tr. 28; Tr. 383). Accordingly, based

on Plaintiff’s age, education, work experience, RFC, and the testimony of the VE, the ALJ

found Plaintiff not disabled (Tr. 29).

                                               II.

       To be entitled to benefits, a claimant must be disabled, meaning he or she must be unable

to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than twelve months.           42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment” is an impairment that results

from anatomical, physiological, or psychological abnormalities, which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3),

1382c(a)(3)(D).

       The Social Security Administration, in order to regularize the adjudicative process,

promulgated the detailed regulations currently in effect.        These regulations establish a



                                                3
“sequential evaluation process” to determine whether a claimant is disabled.           20 C.F.R.

§§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential review,

further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this process, the

ALJ must determine, in sequence, the following: whether the claimant is currently engaged in

substantial gainful activity; whether the claimant has a severe impairment, i.e., one that

significantly limits the ability to perform work-related functions; whether the severe

impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1;

and whether the claimant can perform his or her past relevant work. If the claimant cannot

perform the tasks required of his or her prior work, step five of the evaluation requires the ALJ

to decide if the claimant can do other work in the national economy in view of his or her age,

education, and work experience. 20 C.F.R. §§ 404.1520(a), 416.920(a). A claimant is entitled

to benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42

(1987); 20 C.F.R. §§ 404.1520(g), 416.920(g).

       The ALJ, in part, decides Plaintiff’s claim pursuant to Regulations designed to

incorporate vocational factors into the consideration of disability claims. See 20 C.F.R. §§

404.1501, et seq. These Regulations apply in cases where an individual’s medical condition is

severe enough to prevent him from returning to his former employment, but may not be severe

enough to prevent him from engaging in other substantial gainful activity. In such cases, the

Regulations direct that an individual’s residual functional capacity, age, education, and work

experience be considered in determining whether the claimant is disabled. These factors are

codified in tables of rules that are appended to the Regulations and are commonly referred to

as “the grids.” 20 C.F.R. Part 404, Subpart P, App. 2. If an individual’s situation coincides

with the criteria listed in a rule, that rule directs a conclusion as to whether the individual is

disabled. 20 C.F.R. §§ 404.1569, 416.969. If an individual’s situation varies from the criteria



                                                4
listed in a rule, the rule is not conclusive as to an individual’s disability, but is advisory only.

20 C.F.R. §§ 404.1569a, 416.969a.

       A determination by the Commissioner that a claimant is not disabled must be upheld if

it is supported by substantial evidence and comports with applicable legal standards. See 42

U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation

marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews

the Commissioner’s decision with deference to the factual findings, no such deference is given

to the legal conclusions. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th

Cir. 1994) (citations omitted).

       In reviewing the Commissioner’s decision, the court may not re-weigh the evidence or

substitute its own judgment for that of the ALJ even if it finds that the evidence preponderates

against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

The Commissioner’s failure to apply the correct law, or to give the reviewing court sufficient

reasoning for determining that he or she has conducted the proper legal analysis, mandates

reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining whether

the findings of the Commissioner are supported by substantial evidence and whether the correct

legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

(11th Cir. 2002).

                                                III.

       Plaintiff argues that the ALJ erred in relying, without explanation, upon the VE’s

testimony which was allegedly inconsistent with the Dictionary of Occupational Titles (“DOT”)

in two ways: (1) finding that Plaintiff could perform jobs at a level three reasoning when the



                                                 5
RFC limited Plaintiff to simple, routine, repetitive tasks; and (2) finding that there are a

significant number of jobs available in the national economy for the Plaintiff to perform. For

the reasons that follow, the ALJ applied the correct legal standards and the ALJ’s decision is

supported by substantial evidence.

       A. VE Testimony

       At step five, the Commissioner must consider the assessment of the RFC combined with

the claimant’s age, education, and work experience to determine whether the claimant can make

an adjustment to other work. Phillips v. Barnhart, 357 F.3d 1232, 1239 (11th Cir. 2004); 20

C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If the claimant can make an adjustment to other

work, a finding of not disabled is warranted. Phillips, 357 F.3d at 1239. Conversely, if the

claimant cannot make an adjustment to other work, a finding of disabled is warranted. Id. At

this step, the burden temporarily shifts to the Commissioner to show other jobs exist in

significant numbers in the national economy which, given the claimant’s impairments, the

claimant can perform. Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995). “The ALJ must

articulate specific jobs that the claimant is able to perform, and this finding must be supported

by substantial evidence, not mere intuition or conjecture.” Wilson, 284 F.3d at 1227 (citation

omitted).

       There are two avenues by which an ALJ may determine a claimant’s ability to adjust to

other work in the national economy; namely, by applying the Medical Vocational Guidelines

(“Grids”) or by the use of a VE. Phillips, 357 F.3d at 1239-40. Typically, where the claimant

cannot perform a full range of work at a given level of exertion or where the claimant has non-

exertional impairments that significantly limit basic work skills, the preferred method of

demonstrating the claimant can perform other jobs is through the testimony of a VE. Jones,

190 F.3d at 1229. Indeed, exclusive reliance on the Grids is not appropriate under either of



                                               6
those circumstances. Phillips, 357 F.3d at 1242. For a VE’s testimony to constitute substantial

evidence, however, the ALJ must pose a hypothetical question which comprises all of the

claimant’s impairments. Wilson, 284 F.3d at 1227. Further, “SSR 00-4p imposes a duty on

ALJs to identify and resolve apparent conflicts between DOT data and VE testimony, and this

duty is not fulfilled simply by taking the VE at his word that his testimony comports with the

DOT when the record reveals an apparent conflict between the VE’s testimony and the DOT”).

Washington v. Comm'r of Soc. Sec., 906 F.3d 1353, 1362 (11th Cir. 2018). If the ALJ fails to

fulfill this duty, the decision is not supported by substantial evidence. Id.

               a. Level Three Reasoning Jobs

       Here, the VE identified three jobs available in significant numbers in the national

economy that the Plaintiff could perform: final assembler, document preparer, and surveillance

systems monitor (Tr. 28; Tr. 383). As an initial matter, Plaintiff contends that there is an

apparent conflict between an RFC limitation to simple, routine, repetitive tasks, and jobs

requiring a level three reasoning. A level three reasoning is defined as the ability to “[a]pply

commonsense understanding to carry out instructions             furnished in written, oral, or

diagrammatic form[, and d]eal with problems involving several concrete variables in or from

standardized situations.” DOT Vol. II at 1011, vol. 1 at 281. Though Plaintiff recognizes that

the Eleventh Circuit has not decided the matter, district courts are split. See, e.g., Estrada v.

Barnhart, 417 F. Supp. 2d 1299, 1304 (M.D. Fla. 2006) (reversing and remanding the ALJ’s

decision based on finding an unresolved conflict between the level three reasoning jobs and the

RFC limitation to simple, routine, repetitive tasks); Fowler v. Commissioner of Social Security,

2017 WL 9360889 (M.D. Fla. 2017) (holding that, even if there had been an inconsistency

between the VE’s testimony and the DOT, the ALJ properly relied on the VE’s testimony).




                                                 7
       Nevertheless, even assuming arguendo that there was an inconsistency that the ALJ

should have identified and resolved, the Court finds the error harmless. See Cooper v. Astrue,

373 F. App’x 961, 962 (11th Cir. 2010) (per curiam) (citing Diorio v. Heckler, 721 F.2d 726,

728 (11th Cir. 1983)) (stating that an error may be harmless when it does not prejudice a

claimant); Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (stating that “the burden of showing

that an error is harmful normally falls upon the party attacking the agency’s determination”);

Phillips, 357 F.3d at 1239 (holding that, if a claimant can make an adjustment to other work, a

finding of not disabled is warranted). The ALJ identified other work available in significant

numbers in the national economy that the Plaintiff could perform, which required a level one

reasoning: the job of final assembler (Tr. 28). Plaintiff does not argue that a level one reasoning

is inconsistent with the RFC limitation (Doc. 20). Because it is the lowest level possible of

reasoning, courts have only struggled with whether a level two or three reasoning requirement

is inconsistent with an RFC limitation to simple, routine, repetitive tasks. Consequently, there

is substantial evidence to support the ALJ’s finding that the Plaintiff could adjust to other work

available in significant numbers in the national economy, and that the Plaintiff is not disabled.

               b. Other Jobs

       However, Plaintiff also contends that the ALJ erred because there is an apparent

inconsistency between the number of final assembler jobs available in the national economy

and the number that the VE identified. Specifically, the Plaintiff argues that the VE identified

235,000 jobs in the national economy for final assembler of optical goods, but that the number

is inaccurate because it represents the broad category of work under which it falls under (Tr.

383). In other words, Plaintiff does not argue that there are no jobs available, just that there are

not as many jobs. Plaintiff notes that identifying 24,988 jobs instead would have been a better

approximation. Nevertheless, the Eleventh Circuit “never held that a minimum numerical count



                                                 8
of jobs must be identified in order to constitute work that ‘exists in significant number’ under

the statute and regulations . . . however . . . the ‘appropriate focus under the regulation is the

national economy.’” Atha v. Comm'r, Soc. Sec. Admin., 616 F. App'x 931, 934–35 (11th Cir.

2015) (quoting Allen v. Bowen, 816 F.2d 600, 603 (11th Cir.1987)). Thus, while the ALJ bears

the burden to identify jobs in the national economy that a plaintiff can perform, the ALJ need

not identify a certain number of jobs for its decision to be supported by substantial evidence.

Id. (finding that even 3,200 available jobs in the national economy is a significant number of

jobs and that the ALJ’s decision was supported by substantial evidence); Wilson, 284 F.3d at

1227.

        Even assuming arguendo that there was an inconsistency that the ALJ should have

identified and resolved, the Court finds the ALJ’s error harmless. See Cooper, 373 F. App’x at

962 (citing Diorio, 721 F.2d at 728) (stating that an error may be harmless when it does not

prejudice a claimant). Though the VE misidentified the number of jobs available in the national

economy for a final assembler of optical goods, the Plaintiff herself noted that there were still

thousands of jobs available in the national economy under that sub-category of work (Doc. 20).

Reversing and remanding this case to revise that numerical figure for a better approximation

would end in the same determination—a finding that the Plaintiff is not disabled. Sanchez v.

Comm’r of Soc. Sec., 507 F. App’x 855, 856 (11th Cir. 2013) (declining to remand “for express

findings when doing so would be a ‘wasteful corrective exercise’ in light of the evidence of

record and when no further findings could be made that would alter the ALJ’s decision”). Given

that the ALJ identified work available in significant numbers in the national economy that the

Plaintiff can perform, the Court finds that there is substantial evidence to support the ALJ’s

finding of not disabled. Accordingly, for the foregoing reasons, the ALJ applied the correct

legal standards, and the ALJ’s decision is supported by substantial evidence.



                                                9
                                              IV.

       Accordingly, after consideration, it is hereby

       ORDERED:

         1. The decision of the Commissioner is affirmed.

         2. The Clerk is directed to enter final judgment in favor of the Commissioner and

close the case.

       DONE AND ORDERED in Tampa, Florida, on this 6th day of February, 2019.




cc: Counsel of Record




                                              10
